Citation Nr: 0023922	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of 
bilateral hernia repair, prior to June 18, 1996.

2. Entitlement to a rating in excess of 10 percent for 
residuals of bilateral hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1984 and from August 1985 until his retirement in September 
1995.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated in April 1996, the RO granted service 
connection for residuals of bilateral hernia repair, and 
assigned a noncompensable evaluation, effective October 1, 
1995.  Subsequently, based on the receipt of additional 
evidence, the RO, by rating action dated June 1997, assigned 
a 10 percent evaluation, effective June 18, 1996.  The 
veteran has continued to express disagreement with the 
assigned ratings.  

In August 1999, the Board remanded the claim for an increased 
rating for residuals of bilateral hernia repair.  The 
requested development having been completed, the case is 
again before the Board for appellate consideration.

In its August 1999 decision, the Board also denied the 
veteran's claim for service connection for bilateral hearing 
loss.  Accordingly, this decision will be limited to the 
issues noted on the preceding page.

Following the Department of Veterans Affairs (VA) examination 
in September 1999, it was noted that the veteran had chronic 
discomfort below the left inguinal incision, and that it was 
likely related to scar tissue entrapment of the cutaneous 
sensory nerves.  Accordingly, the Board notes that the issue 
of entitlement to a separate and distinct rating for 
cutaneous nerve entrapment due to the service-connected 
bilateral hernia has been reasonably raised by the record.  
This matter is, therefore, referred to the RO for appropriate 
action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Prior to June 1996, there was no recurrence of the 
veteran's bilateral hernia.

3. The veteran was treated for a hernia on June 18, 1996, and 
underwent a left inguinal herniorrhaphy about two weeks 
later.

4. The residuals of bilateral hernia repair are manifested by 
reports of mild to moderate discomfort with no evidence of 
any recurrence on either side.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for residuals of 
bilateral hernia repair prior to June 18, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7338 (1999).

2. A rating in excess of 10 percent for residuals of 
bilateral hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected bilateral 
hernia repair that are within the competence of a lay party 
to report are sufficient to conclude that his claims are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).
Factual background

The service medical records disclose that the veteran 
underwent a left inguinal herniorrhaphy in March 1989 and a 
right inguinal herniorrhaphy in October 1989.

The veteran was afforded a Department of Veterans Affairs 
(VA) general medical examination in January 1996.  An 
examination revealed bilateral inguinal surgical scars due to 
herniorrhaphies.  The diagnosis was status post bilateral 
inguinal herniorrhaphies.  

Based on the evidence summarized above, the RO, by rating 
action dated April 1996, granted service connection for 
status post bilateral hernia repair, and assigned a 
noncompensable evaluation, effective October 1, 1995, the day 
following the veteran's retirement from service.

Private medical records show that the veteran was seen in 
June and July 1996.  It was reported that he was first 
treated on June 18, 1996 for a left incisional hernia.  It 
was indicated on June 24, 1996 that the veteran had been 
lifting heavy objects at work earlier that month, and noticed 
a bulging, popping sensation of the left inguinal region.  
Thereafter, he had experienced discomfort and some nausea, as 
well as an obvious bulging that he could reduce.  An 
examination revealed that the veteran appeared to have a 
recurrent left inguinal hernia high in the incisional area.  
There was also some tenderness in that area.  A left inguinal 
herniorrhaphy with mesh was performed the following month.  
The operative report shows that there was no evidence of 
direct sac or femoral hernia.  About two weeks after the 
operation, it was noted that the veteran was returning to 
normal activities on a gradual basis.  The examiner stated 
that there were no restrictions, and that the veteran should 
probably be able to return to work within a week.  He was to 
see the physician on an as necessary basis. 

In a rating decision dated June 1997, the RO assigned a 10 
percent evaluation for status post bilateral hernia repair, 
effective June 18, 1996.

A VA digestive examination was conducted in September 1999.  
The veteran reported that he had not had any recurrence since 
the surgery in July 1996.  He related that ever since the 
first hernia repair on the left side, he had been left with a 
continual light to moderate discomfort underlying the left 
inguinal incision for an area approximately three centimeters 
in diameter.  He describes it as nothing sharp and nothing 
for which he would take medication.  The veteran noted that 
he was on his feet quite a bit at his job, and that it did 
not affect his job.  He had avoided lifting objects since the 
diagnosis of hernias.  On examination, there were bilateral 
six centimeter, well-healed thin inguinal herniorrhaphy 
scars.  There was no evidence of recurrent hernia on either 
side.  The veteran pointed to an area of tenderness, about 
three centimeters in diameter, just below the left inguinal 
scar.  The assessment was bilateral inguinal hernias, 
initially repaired in 1989.  The veteran had developed 
recurrence on the left side, which was repaired with mesh in 
1996.  He had been left with chronic mild to moderate 
discomfort below the left inguinal incision, likely related 
to scar tissue entrapment of cutaneous sensory nerves.  This 
was very mildly limiting to the veteran's daily activities 
and lifestyle.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent evaluation may be assigned for inguinal hernia 
which is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  When postoperative recurrent, readily reducible 
and well supported by truss or belt, a 10 percent evaluation 
may be assigned.  A noncompensable evaluation is assignable 
when not operated, but remediable or when small, reducible, 
or without true hernia protrusion.  Note:  Add 10 percent for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
Diagnostic Code 7338.

The veteran argues that a compensable evaluation is warranted 
from the date of his retirement from service.  It is 
significant to point out, however, that when he was initially 
examined by the VA in January 1996, the veteran did not 
express any complaints concerning the bilateral hernia 
repair.  Indeed, the only finding concerned the surgical 
scars.  A higher rating requires that the hernia is 
recurrent, readily reducible and well supported by truss or 
belt.  There is no clinical evidence that demonstrates any 
recurrence until June 1996.  At that time, following an 
episode of lifting at work, he had a recurrence of the left 
inguinal hernia, and surgery was performed in July 1996.  
Therefore, there is no basis for a compensable evaluation for 
the residuals of the bilateral hernia repair prior to the 
recurrence.  Thus, the Board finds that it is appropriate 
that the 10 percent evaluation was assigned, effective June 
18, 1996.  That was the date the veteran apparently first was 
treated for the hernia.  

The veteran also asserts that a rating in excess of 10 
percent is warranted for bilateral hernia repair.  As noted 
above, in order to assign a higher rating, the record must 
establish that the hernia is recurrent, irremediable, not 
well supported by truss or not reducible.  In this regard, 
the Board notes that the most recent VA examination, 
conducted in September 1999, demonstrated no recurrence of 
either hernia.  The Board acknowledges that there was an area 
of tenderness.  Since the evidence fails to establish that 
the hernia has recurred, there is no basis for a higher 
rating.  The Board concludes that the evidence in support of 
the veteran's claim consists of his statements regarding the 
severity of his disability.  In contrast, the medical 
findings are of greater probative value, and the clinical 
findings for an increased rating have not been shown.

The Board notes that the veteran's representative has 
requested consideration of 38 C.F.R. §§ 4.40, 4.45 (1999), as 
well as the principles enunciated by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It must be observed, however, 
that these provisions apply to the musculoskeletal system, 
not a hernia.  There is no basis, therefore, on which an 
increased rating may be assigned.


ORDER

A compensable evaluation for residuals of bilateral hernia 
repair, prior to June 18, 1996 is denied.

An increased rating for residuals of bilateral hernia repair 
is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

